Title: From George Washington to Lafayette, 3 June 1790
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My dear Marquis.
New York June 3d 1790.

Your kind letter of the 12th of January is, as your letters always are, extremely acceptable to me. By some chance its arrival had been retarded to this time. Conscious of your friendly dispositions for me and realising the enormous burden of public business with which you was oppressed, I felt no solicitude but that you should progress directly forward and happily effect your great undertakings—How much, how sincerely am I rejoiced, My dear Marquis, to find that things are assuming so favorable an aspect in France! Be assured that you always have my best and most ardent wishes for your success; and that, if I have not troubled you with letters of late, it was because I had nothing which it was very essential to communicate, and because I knew how much better your time was employed than in answering letters merely of a private nature.
You have doubtless been informed from time to time of the happy progress of our affairs. The principal difficulties which opposed themselves in any shape to the prosperous execution of our Government seem in a great measure to have been surmounted. A Good temper prevails among our Citizens. Rhode

Island has just now acceded to the Constitution, and has thus united under the general government all the States of the original Confederacy. Vermont we hope will soon come within the pale of the Union. Two new States exist under the immediate direction of the General Government, Viz. that at the head of which is Genl St Clair, and that which consists of the territory lately ceded by the State of North Carolina.
Our government is now happily carried into operation. Although some thorney questions still remain, it is to be hoped that the wisdom of those concerned in the national Legislature will dispose of them prudently. A funding system is one of the subjects which occasions most anxiety and perplexity. Yet our revenues have been considerably more productive than it was imagined they would be. In the last year, the plentiful crops and great prices of grain, have vastly augmented our remittances—The rate of exchange is also much in our favor. Importations of European goods have been uncommonly extensive, and the duties payable into the public Treasury proportionably so. Our Trade to the East Indies flourishes—The profits to Individuals are so considerable as to induce more persons to engage in it continually; a single vessel just arrived in this Port pays 30,000 Dollars to Government. Two Vessels fitted out for the fur trade to the North West Coast of America have succeeded well. The whole outfits of Vessels and cargoes cost but £7,000: one is returning home loaded with India produce, the other going back to the Coast of America; and they have deposited 100,000 Dollars of their profits in China. I mention this to shew the spirit of enterprize that prevails. I hope and trust our Commerce with the West India Islands belonging to different Nations (which is at present of no great consequence) will shortly be placed upon a better footing. As the People of this Country are sensible of the generous conduct of the French Nation, I can, with great satisfaction, give it as my decided opinion, that the most friendly dispositions prevail on our side the water towards that nation.
Many of your old acquaintances and Friends are concerned with me in the Administration of this Government. By having Mr Jefferson at the Head of the Department of State, Mr Jay of the Judiciary, Hamilton of the Treasury and Knox of that of War, I feel myself supported by able Co-adjutors, who harmonise extremely well together. I believe that these and the other appointments

generally have given perfect satisfaction to the Public. Poor Colo. Harrison, who was appointed one of the Judges of the Supreme Court, and declined, is lately dead.
I have, a few days since, had a severe attack of the peripneumony kind: but am now recovered, except in point of strength. My Physicians advise me to more exercise and less application to business. I cannot, however, avoid persuading myself that it is essential to accomplish whatever I have undertaken (though reluctantly) to the best of my abilities. But it is thought Congress will have a recess this summer, in which case, I propose going for a while to Mount Vernon. With sentiments of the sincerest affection I am, My dear Marquis, Yours &c.

George Washington

